IS 44 (Rev. 10/20)

Case 5:21-cv-00408 DaCUMENtCOVARSHEB/T1 PagelofiPagelD#: 21

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

I. (a) PLAINTIFFS
Ora L. Hart

(b) County of Residence of First Listed Plaintiff Caddo Parish
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Steven N. Newton, Steven N. Newton, LLC

401 Westpark Ct.,

Ste. 200, Peachtree City, GA 30269;

phone: (678) 837-6398

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS

NOTE:
THE TRACT

Attorneys (/f Known)

 

County of Residence of First Listed Defendant

Lowe's Home Centers, LLC and ABC Insurance Company

Wilkes County, NC

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

D. Scott Rainwater/ Benjamin M. Files
Taylor Wellons Politz & Duhe, APLC; 4041 Essen Ln., Ste. 500,
Baton Rouge, LA 70809; phone: (225) 387-9888.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

 

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X”" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

[_]1 U.S. Government [_]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State ra 1 [] 1 Incorporated or Principal Place C 4 CT] 4
of Business In This State
[-]2 US. Government [x]4 Diversity Citizen of Another State []2 [J] 2. Incorporatedand Principal Place [[] 5 [k]5
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a (13 (3 Foreign Nation Cle [Js
Foreign Country
IV. NATURE OF SUIT (Place an "X" in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY P1625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane C] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | ]690 Other 28 USC 157 3729%(a))
140 Negotiable Instrument Liability C) 367 Health Care/ |_| 400 State Reapportionment
L] 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act | 330 Federal Employers” Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability [_] 368 Asbestos Personal 835 Patent - Abbreviated [| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 7 470 Racketeer Influenced and
(Excludes Veterans) - 345 Marine Product Liability 840 Trademark Corrupt Organizations
C 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR ] 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
LC] 160 Stockholders’ Suits . 355 Motor Vehicle IH 371 Truth in Lending Act | 485 Telephone Consumer
[| 190 Other Contract Product Liability L] 380 Other Personal | 1720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability lx] 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV

rl

196 Franchise

[_] 385 Property Damage
Product Liability

Injury
|] 362 Personal Injury -
Medical Malpractice

751 Family and Medical
Leave Act

4 Railway Labor Act

 

 

790 Other Labor Litigation

 

 

REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS

|_|210 Land Condemnation 440 Other Civil Rights Habeas Corpus:
[_] 220 Foreclosure 441 Voting |] 463 Alien Detainee

230 Rent Lease & Ejectment 442 Employment | 510 Motions to Vacate

240 Torts to Land 443 Housing/ Sentence

245 Tort Product Liability Accommodations | 530 General
[_]290 All Other Real Property |__| 445 Amer. w/Disabilities -[- ] 535 Death Penalty

Employment Other:

|] 446 Amer. w/Disabilities -
Other
|] 448 Education

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

 

 

 

|_|791 Employee Retirement
Income Security Act

IMMIGRATION

862 Black Lung (923)
863 DIWC/DIWW (405(g))
864 SSID Title XVI

[_] 865 RSI (405(g))

| 850 Securities/Commodities/
= Exchange
|_| 890 Other Statutory Actions

 

FEDERAL TAX SUITS

 

 

[| 870 Taxes (U.S. Plaintiff
or Defendant)

{_] 871 IRS—Third Party

26 USC 7609

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

|] 891 Agricultural Acts
893 Environmental Matters
895 Freedom of Information
Act
896 Arbitration
- 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
|_| 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X”" in One Box Only)

1 Original
Proceeding

VI. CAUSE OF ACTION

VII. REQUESTED IN

2 Removed from
State Court

Remanded from
Appellate Court

C3

28 U.S.C. §§ 1332, 1441 and 1446
Brief description of cause:

 

[-] CHECK IF THIS IS A CLASS ACTION

4 Reinstated or 5 Transferred from
d U Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Reopened

Personal Injury- Plaintiff tripping over cart and a piece of lumbar.

DEMAND §

Transfer

6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

CHECK YES only if demanded in complaint:

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: [xlYes [No
VIII. RELATED CASE(S)

IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
2/18/2021 Benjamin M. Files Dae 2000 0216110056 0500"

 

FOR OFFICE USE ONLY
RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

MAG. JUDGE
